In re: T.K., No. 60, September Term, 2021.

STATUTORY INTERPRETATION – CHILD IN NEED OF ASSISTANCE –
REQUIREMENTS FOR EXERCISE OF DISCRETION UNDER COURTS AND
JUDICIAL PROCEEDINGS § 3-819(E).

A juvenile court has discretion to award custody under § 3-819(e) of the Courts and Judicial
Proceedings Article if the juvenile court, by a preponderance of the evidence: (a) sustains
allegations in a CINA petition that are sufficient to support a CINA disposition against one,
but only one, parent; and (b) finds that the other parent is able and willing to care for the
child.


CHILD IN NEED OF ASSISTANCE – BEST INTEREST OF THE CHILD
STANDARD.

If a juvenile court finds that the prerequisites required to exercise its discretion under
§ 3-819(e) of the Courts and Judicial Proceedings Article have been met, the best interest
of the child is the standard that applies to the court’s decision whether and, if so, how to
exercise that discretion.


CHILD IN NEED OF ASSISTANCE – EVIDENTIARY BEST INTEREST
HEARING.

A juvenile court must afford a parent who stands to lose custody as a result of an application
of Courts and Judicial Proceedings § 3-819(e) an opportunity to present evidence if, after
consideration of the evidence already presented or stipulated at an adjudicatory hearing,
there are factual disputes as to any consideration that is material to (a) whether the parent
to whom the court is considering awarding custody is able and willing to provide proper
care for the child, or (b) the juvenile court’s determination of whether it is in the child’s
best interest to leave the current custody arrangement in place or to award custody (legal,
physical, or both) to the parent against whom allegations were not sustained.
Circuit Court for Howard County
Case No. C-13-JV-20-000175                                                             IN THE COURT OF APPEALS
Argued: June 2, 2022
                                                                                             OF MARYLAND

                                                                                                    No. 60

                                                                                            September Term, 2021

                                                                                   ______________________________________




                                                                                                  IN RE: T.K.



                                                                                   ______________________________________

                                                                                             Fader, C.J.,
                                                                                             Watts,
                                                                                             Hotten,
                                                                                             Booth,
                                                                                             Biran,
                                                                                             Gould,
                                                                                             Eaves,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Fader, C.J.
                                                                                              Hotten, J., dissents.
                                                                                   ______________________________________

                                                                                       Filed: July 28, 2022

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2022-07-28 12:04-04:00




Suzanne C. Johnson, Clerk
       Parents have a fundamental right to rear their children without unwarranted

interference by the State. That right “occupies a unique place in our legal culture, given

the centrality of family life as the focus for personal meaning and responsibility.” In re

Adoption/Guardianship No. 10941, 335 Md. 99, 113 (1994) (quoting Lassiter v. Dep’t of

Soc. Servs., 452 U.S. 18, 38 (1981) (Blackmun, J., dissenting)). That interest, however, is

not absolute, and must be balanced against society’s obligation to protect the welfare of

children. See In re Yve S., 373 Md. 551, 568-69 (2003).

       The General Assembly has adopted a statutory scheme to balance the fundamental

right of parents to raise their children with the State’s obligation and prerogative to protect

a child who requires court intervention for protection. Md. Code Ann., Cts. & Jud. Proc.

§§ 3-801 – 3-830 (2020 Repl.; 2022 Supp.). Under that statutory scheme, a child is in need

of assistance if the child requires court intervention because, as relevant here, (1) the child

has been abused or neglected and (2) the child’s parents, guardian, or custodian are unable

or unwilling to properly care for the child. Id. § 3-801(f)(1), (2). Unless both of those

prongs are proven by a preponderance of the evidence, id. § 3-817(c), court intervention is

unavailable and a court ordinarily must dismiss the child in need of assistance (“CINA”)

case without further involvement.

       The General Assembly, however, has authorized a limited but important exception

to that general rule when (1) the allegations of a CINA petition are proven against only one

of the child’s parents, and (2) another parent is able and willing to provide care for the

child’s needs. Id. § 3-819(e). In that circumstance, ongoing court intervention is still

unavailable, but the juvenile court, before dismissing the case, is authorized to “award
custody to the other parent.” Id. Section 3-819(e) thus permits a juvenile court that is not

otherwise able to intervene in a family’s affairs to determine the most appropriate custody

arrangement for the child as between the child’s parents.

       We have not previously had the opportunity to provide guidance concerning the

mechanics of the application of § 3-819(e) to situations in which a local department of

social services has limited knowledge about one of a child’s parents until after a CINA

adjudicatory hearing has concluded. We now take the opportunity to provide that guidance.

Specifically, we are called upon to clarify: (1) when a juvenile court has the discretion to

make an award of custody under § 3-819(e); (2) what standard applies to the exercise of

that discretion; and (3) when a juvenile court must afford a parent who stands to lose

custody as a result of an application of § 3-819(e) an opportunity to present evidence

relevant to the court’s exercise of authority under that provision. We hold that:

       1.      A juvenile court has discretion to award custody under § 3-819(e) only
       if the court, by a preponderance of the evidence: (a) sustains allegations in a
       CINA petition that are sufficient to support a CINA disposition against one,
       but only one, parent; and (b) finds that the other parent is able and willing to
       care for the child;

       2.     If those prerequisites are established, the best interest of the child is
       the standard that applies to the court’s decision whether and, if so, how to
       exercise that discretion; and

       3.      A juvenile court must afford a parent who stands to lose custody as a
       result of an application of § 3-819(e) an opportunity to present evidence if,
       after consideration of the evidence already presented or stipulated at an
       adjudicatory hearing, there are factual disputes as to any consideration that
       is material to (a) whether the parent to whom the court is considering
       awarding custody is able and willing to provide proper care for the child, or
       (b) the juvenile court’s determination of whether it is in the child’s best
       interest to leave the current custody arrangement in place or to award custody


                                              2
       (legal, physical, or both) to the parent against whom allegations were not
       sustained.

       Here, the Circuit Court for Howard County, sitting as a juvenile court, made an

award of custody under § 3-819(e) to a previously non-custodial father, and the Court of

Special Appeals affirmed. However, the record before the juvenile court did not contain

evidence that the father was able and willing to care for the child, nor was there a stipulation

to that effect, and the mother was not afforded the opportunity to present evidence to inform

the court’s best interest analysis. Accordingly, we will reverse the judgment of the Court

of Special Appeals and remand to that court with instructions to vacate the juvenile court’s

order and remand for further proceedings described below.

                                      BACKGROUND

       The CINA Statutory Scheme

       A child in need of assistance is a child who requires court intervention because:

       (1) The child has been abused, has been neglected, has a developmental
       disability, or has a mental disorder;[1] and

       (2) The child’s parents, guardian, or custodian are unable or unwilling to give
       proper care and attention to the child and the child’s needs.

Cts. & Jud. Proc. § 3-801(f)(1), (2). Notably, the definition contains two prongs separated

by the conjunctive “and,” requiring that both prongs be met before a child can be

determined to be in need of assistance. See In re Samone H., 385 Md. 282, 316 n.13 (2005)


       1
        In certain respects, the statutory scheme applies differently to a child who may be
determined to be in need of assistance due to a developmental disability or a mental
disorder than it does when abuse or neglect is at issue. See, e.g., Cts. & Jud. Proc.
§§ 3-815(f)(2); 3-816.1(b)(3); 3-819(b)(1)(ii), (c)(3), (h), (i), (j), (m); 3-823(h)(2)(vii). For
purposes of this appeal, we are concerned with children who may be in need of assistance
based on prior abuse or neglect and will limit our further discussion to those circumstances.
                                               3
(explaining that for a test conjunctive in nature, each element must be met for the test to be

satisfied). Thus, although a finding of abuse or neglect can inform a court’s decision

concerning a parent’s ability or willingness to give proper care, the two prongs are distinct,

and both must be satisfied before a court can determine that a child is in need of assistance.

       Upon receipt of a complaint of possible abuse or neglect, an investigating local

department of social services may file a CINA petition if it determines that the court has

jurisdiction2 and that doing so is in the child’s best interest. Cts. & Jud. Proc. § 3-809(a).

A CINA petition must “allege that [the] child is in need of assistance and shall set forth in

clear and simple language the facts supporting that allegation.” Id. § 3-811(a)(1).

       A CINA case proceeds in two phases.3              First, the juvenile court holds an

adjudicatory hearing “to determine whether the allegations in the [CINA] petition, other

than the allegation that the child requires the court’s intervention, are true.” Id. § 3-801(c).

The rules of evidence apply at an adjudicatory hearing, and the local department must prove

its allegations by a preponderance of the evidence. Id. § 3-817(b), (c).




       2
          Section 3-803(a)(2) of the Courts and Judicial Proceedings Article provides
juvenile courts with exclusive original jurisdiction over “[p]roceedings arising from a
petition alleging that a child is [in need of assistance.]”
       3
         A CINA proceeding may also involve a request for shelter care, which is “a
temporary placement of a child outside of the home at any time before disposition.” Cts.
& Jud. Proc. § 3-801(bb); see also id. § 3-815 (addressing shelter care proceedings).
However, “[s]helter care is not a component of every CINA case. Rather, it involves a
separate proceeding in which the juvenile court decides whether to authorize interim
protection for a child who may be at risk in the home while the CINA petition is pending.”
In re O.P., 470 Md. 225, 237 (2020). There was no request for shelter care in this case.
                                               4
       Second, unless the CINA petition is dismissed, the court must “hold a separate

disposition hearing . . . to determine whether the child is [in need of assistance].” Id.

§ 3-819(a)(1). At a disposition hearing, the juvenile court has the discretion to decline to

require the strict application of the rules of evidence. In re M.H., 252 Md. App. 29, 43

(2021) (citing Md. Rule 11-115(b)); see also Md. Rule 5-101(c)(5).

       If at a disposition hearing the juvenile court determines that the child is in need of

assistance, it may take either of two actions: (1) “Not change the child’s custody status;”

or (2) “Commit the child on terms the court considers appropriate to the custody of” a

parent, a relative or other individual, a local department of social services, or the Maryland

Department of Health. Id. § 3-819(b)(1)(iii). On the other hand, if the juvenile court

determines that the child is not in need of assistance, it must, “except as provided in

subsection (e) of this section, dismiss the case.” Id. § 3-819(b)(1)(i).

       Subsection (e) of § 3-819, which is at the center of the present dispute, provides:

       If the allegations in the petition are sustained against only one parent of a
       child, and there is another parent available who is able and willing to care for
       the child, the court may not find that the child is a child in need of assistance,
       but, before dismissing the case, the court may award custody to the other
       parent.

That subsection thus provides a juvenile court with express authority to make an award of

custody as between the child’s parents, if the statutory prerequisites are met,

notwithstanding that the child (1) cannot be determined to be in need of assistance and

(2) therefore cannot be subject to ongoing court intervention. If a juvenile court decides to

exercise that authority, its custody order “[r]emains in effect” even “[a]fter the court

terminates jurisdiction[.]” Id. § 3-804(c)(1).

                                               5
       With that statutory background in mind, we turn to the facts of this case.

       The Department’s Involvement with the K. Family

       This case concerns the custody of T.K., born in late 2015 or 2016.4 The other

primary parties involved are T.K.’s mother, N.K. (“Mother”); father, T.R. (“Father”); and

older sister, Ta.K. Ta.K. is not a party to this appeal, and her custody is not in dispute.5

       The Howard County Department of Social Services (the “Department”) became

involved with the K. family in May 2020 to assist Mother, T.K., and Ta.K. in obtaining

stable housing. At the time, Father was living in Georgia and was not involved in T.K.’s

care. In October 2020, the Department filed petitions seeking to have both children

declared in need of assistance, which the Department later amended. The Department did

not seek to place T.K. in shelter care. As a result, T.K. resided with Mother throughout the

CINA proceedings.




       4
         T.K.’s year of birth is stated in documents in the record as 2020, 2015, and 2016.
The first appears to be an obvious error. As between the other two, the record does not
resolve which is correct, nor do the parties’ briefs filed in this Court, as Mother’s brief
states that T.K. was born in 2015 and the Department’s brief, the statement of facts from
which is adopted in T.K.’s brief, states that he was born in 2016. Which year is correct is
immaterial to our analysis.
       5
          During T.K. and Ta.K.’s combined adjudicatory hearing, Mother and the
Department agreed to stipulated facts with respect to Ta.K., who, unlike T.K., has
developmental and physical disabilities. Mother and the Department further agreed that at
disposition, Ta.K. should be determined to be in need of assistance and placed in the
custody of her maternal grandmother.
                                              6
       Adjudication

       An adjudicatory hearing was held in January 2021 before a magistrate.6 Father,

whose paternity had not yet been established, attended the hearing but did not participate.

During the hearing, Mother and the Department agreed to stipulate to some, but not all, of

the allegations of the amended CINA petition. As amended through negotiation between

Mother and the Department,7 the stipulated facts included:

           • T.K. lived with Mother and Ta.K. in Mother’s apartment in
             Elkridge.

           • Mother has Type I diabetes and was hospitalized three times
             since the case opened. When hospitalized, she relies on her
             mother and brother to care for the children. Mother has a
             medical marijuana card for diabetes-related nausea.

           • Late on June 25, 2020, Mother, who had been drinking, left the
             children at an apartment in the care of an individual who
             Mother knew had also been drinking. Upon returning to the
             apartment, Mother learned that the individual had hit Ta.K.
             with a belt and a spatula, causing bruises, and had also pulled




       6
         Section 3-807 of the Courts and Judicial Proceedings Article authorizes the
appointment of magistrates to conduct both adjudicatory and disposition hearings and to
“make findings of fact, conclusions of law, and recommendations as to an appropriate
order” in a CINA case. Id. § 3-807(b)(1), (2). A magistrate’s proposals and
recommendations are not final orders but may be adopted by the juvenile court without
further proceedings unless a party files written exceptions and requests either a de novo or
an on-the-record hearing by the juvenile court. Id. § 3-807(c), (d).
       7
         The written CINA adjudication order contains some allegations of the amended
petition that were not included in the stipulation. However, the order specifies that the
allegations were “proven by a preponderance of the evidence” only “as amended on the
record.” As a result, we consider the allegations contained in that order and in the
subsequent disposition order to be sustained only to the extent that they were adopted on
the record in the transcript of the adjudicatory hearing.
                                             7
              out some of Ta.K.’s hair. Based on that incident, Mother was
              indicated for neglect of both children.8

           • As part of a safety plan, the children were not permitted to be
             at the apartment at which Ta.K. had been hit. Nonetheless,
             Mother once called the Department to ask if she could go see
             an individual who lived there. The individual Mother wanted
             to see was not the individual who had previously hit Ta.K.

           • Mother previously had housing until October or November of
             2017, and since November 2020 had rented a three-bedroom
             apartment.

           • A family involvement meeting occurred in September 2020 at
             which other family members decided to work together to create
             a plan to assist Mother.

           • In October 2020, Mother informed the Department that T.K.
             got hold of a stair railing pole and hit Ta.K., cutting her eye.
             Mother iced Ta.K.’s injury but did not take her to a physician.

           • The Department referred Mother to therapy, which Mother
             attended at first and then discontinued. Mother had been
             enrolled in once-a-week individual therapy through Families
             First since November 2020.

       The only fact concerning Father addressed in the stipulation—or, indeed, alleged in

the amended petition—was that he was then living in Stone Mountain, Georgia.

       Following the stipulation, counsel for the Department noted that if the court were to

find T.K. to be in need of assistance at disposition, Mother and the Department agreed to

the Department’s dispositional recommendation, which was that custody remain with



       8
         Neglect is defined as “the leaving of a child unattended or other failure to give
proper care and attention to a child . . . under circumstances that indicate: (1) That the
child’s health or welfare is harmed or placed at substantial risk of harm; or (2) That the
child has suffered mental injury or been placed at substantial risk of mental injury.” Cts.
& Jud. Proc. § 3-801(s).
                                             8
Mother under an order of protective supervision. However, counsel also observed that

Father, if confirmed as T.K.’s biological father, was expected to argue that there should be

no CINA determination because he was “a fit and proper parent.”

       Following the adjudicatory hearing, the juvenile court entered an order finding the

facts as stipulated to be proven by a preponderance of the evidence.

       Disposition

       In February 2021, the parties appeared before the magistrate for a scheduled

disposition hearing. At the outset, the Department informed the magistrate that it intended

to dismiss the petition because Father had been confirmed as T.K.’s biological father and

was “present[ing] himself as a fit and proper parent.”9 Mother objected and sought to

present evidence that Father was not a fit and proper parent and that it was not in T.K.’s

best interest to change custody. Relying primarily on an unreported opinion from the Court

of Special Appeals,10 Mother argued that the juvenile court was required to conduct a best

interest analysis before changing custody. She also proffered that, if permitted to present

evidence, she would offer testimony to the effect that Father had abandoned T.K. and had

been abusive to T.K., Mother, and another former partner with whom he shared a child.




       9
         Mother, who had been hospitalized on an emergency basis, did not appear but was
represented by counsel. Mother’s counsel requested a postponement, to which other parties
objected. The magistrate denied the postponement on the ground that if Father was willing
and able to care for T.K., as the Department asserted, there was no need to proceed to
disposition at all.
       10
         Pursuant to Rule 1-104, unreported appellate opinions are neither precedent nor
persuasive authority and may not be cited in any court of the State except for limited
reasons, none of which are applicable here. Md. Rule 1-104(a), (b).
                                             9
Father, in turn, asserted that he had not abandoned T.K. and stated that he had four

witnesses who could offer testimony on his behalf.

       The magistrate ultimately decided that the Department had the right to dismiss its

case and so recommended dismissal on the Department’s motion. The magistrate also

recommended an award of full legal and physical custody to Father pursuant to the

authority granted by § 3-819(e) of the Courts and Judicial Proceedings Article. Mother

filed exceptions and requested a de novo hearing before the juvenile court.11

       At the de novo hearing, the Department again stated that it was “seeking to withdraw

or dismiss” the case. The Department explained that it believed that result was compelled

by In re Russell G., 108 Md. App. 366 (1996), in which the Court of Special Appeals held

that a child cannot be adjudicated in need of assistance if either of the child’s parents is

able and willing to provide proper care and attention to the child. Because the Department

had done its “due diligence,” found Father to be “willing and able to provide proper care

and attention to [T.K.],” and believed him to be “in fact a fit and proper parent,” the

Department concluded that T.K. could not be adjudicated in need of assistance and that




       11
          Mother’s Notice of Exceptions states only that she “files this exception to this
Honorable Court’s findings as identified in its Report and Recommendations,” without
identifying any specific challenge. Section 3-807(c)(1) of the Courts and Judicial
Proceedings Article states that a party who files “exceptions to any or all of the magistrate’s
findings, conclusions, and recommendations [ ] shall specify those items to which the party
objects.” Because no party raised before the juvenile court or in their appellate briefs the
issue of whether Mother’s exceptions satisfied § 3-807(c), we will not address it. See Md.
Rule 8-131(a).
                                              10
dismissal was therefore required.12 The Department did not request “any specific Court

disposition as to custody” upon dismissal of its petition. It did, however, confirm that it

had intended to request that T.K. be placed with Mother under an order of protective

supervision if the matter had proceeded to disposition.

       Mother did not object to dismissal of the CINA case but argued that the juvenile

court should do so without making an award of custody. If the court would not do that,

Mother argued that it was required to conduct a best interest analysis, and take evidence to

inform that analysis, before making an award of custody.          Mother emphasized that

awarding custody to Father would remove T.K. from the only parent he had ever really

known, uproot him from his family, and move him to another state.

       Father argued that the petition should be dismissed and that the court should award

him custody. He contended that it would not make sense and would not be in T.K.’s best

interest to leave custody with a parent who had neglected T.K. when there was “another

biological parent -- who also has a Constitutional right to raise that child -- [and who] is

ready, willing, and available.”

       Although the juvenile court did not formally invite proffers of evidence from the

parties, counsel for Father, Mother, and the Department each made partial, informal

proffers during the hearing. Father’s counsel proffered that Father was present during the

first years of T.K.’s life, before Mother prevented his further involvement with the child,



       12
         The Department, citing In re Najasha B., 409 Md. 20, 43 (2009), recognized that
it would not be permitted to unilaterally dismiss its petition over T.K.’s objection, but
observed that T.K. did not object to dismissal.
                                            11
and that Father would ensure that Mother would have access to T.K. if the child were to be

placed in his custody. Father also had concerns about Mother’s ability to care for T.K. due

to her hospitalizations and medical history.

       Mother’s counsel proffered that she was prepared to present a witness who shared a

child with Father and who would testify: (1) to Father’s “abusive manner towards her and

towards the child”; and (2) that Father “plays no role in that child’s life.”13 Counsel also

proffered that Mother would testify that Father had been abusive toward herself and toward

T.K., including an incident in which Father had “attempt[ed] to teach [T.K.] about fire by

lighting a flame to his arm,” which Father justified by saying “how else do you teach a

child about fire?”14

       The Department’s counsel proffered that it had cleared Father and all adult members

of his household, verified Father’s employment, conducted a video tour of his home, and

that Father had acted appropriately in his interactions with the Department.

       After wrestling with whether to take testimony or remand to the magistrate for that

purpose, the juvenile court decided to close the CINA case and award custody to Father

without taking testimony.     Acknowledging that its award of custody to Father was



       13
          The Department suggests that the proffers that the witness would testify both that
Father had been abusive and that he was uninvolved are “internally contradictory.”
Although there is a possible interpretation of the proffers that is inconsistent, another
interpretation is that the witness would have testified that Father was abusive when he was
involved with her and her son and that he subsequently abandoned them.
       14
          Mother interprets this proffer as suggesting that Father lit a flame to T.K.’s arm.
T.K.’s attorney interprets it as indicating that Father lit a flame to Father’s own arm. In
context, the former seems much more likely, but the record does not provide a definitive
answer because the testimony was not permitted.
                                               12
discretionary, the court stated that, based on the arguments and its review of the petition, it

would “find that – even without hearing any other proffer or any other testimony – that it

is in the child’s best interest to be placed with the parent that is willing and able[.]” The

court subsequently issued a written order granting Father “sole legal and physical custody

of [T.K.], with reasonable and liberal visitation with the mother . . . at times, and as can be

arranged by the parties.”

       Mother noted a timely appeal to the Court of Special Appeals, which affirmed. In

re T.K., No. 292, Sept. Term, 2021, 2021 WL 5200223 (Md. Ct. Spec. App. Nov. 9, 2021).

Although the intermediate appellate court agreed with Mother that a juvenile court’s

transfer of custody under § 3-819(e) of the Courts and Judicial Proceedings Article is

discretionary and “that a child’s best interest is always paramount,” id. at *5, the court held

that Mother was not entitled to a separate evidentiary hearing to present evidence of

Father’s ability to provide care for T.K., id. at *5-6. The court considered Mother’s proffers

insufficient to create a dispute of material fact and concluded that the juvenile court had

“ample evidence” to find that Father was able and willing to care for T.K. and that an award

of custody to Father was in T.K.’s best interest. Id. at *6.

       Mother filed a petition for a writ of certiorari, which we granted. In re T.K., 477

Md. 381 (2022).

                                       DISCUSSION

       Standard of Review

       This Court reviews CINA determinations utilizing three interrelated standards of

review. In re Yve S., 373 Md. 551, 586 (2003) (quoting Davis v. Davis, 280 Md. 119,

                                              13
124-26 (1977)). Factual findings by the juvenile court are reviewed for clear error. In re

Yve S., 373 Md. at 586. Matters of law are reviewed without deference to the juvenile

court. Id. Ultimate conclusions of law and fact, when based upon “sound legal principles”

and “factual findings that are not clearly erroneous,” are reviewed under an abuse of

discretion standard. Id.

       We granted Mother’s petition for writ of certiorari to consider (1) what standard

applies to a juvenile court’s discretion to make an award of custody under § 3-819(e), and

(2) when a juvenile court must afford a parent who stands to lose custody as a result of an

application of § 3-819(e) an opportunity to present evidence.15 We address those issues,

respectively, in Parts II and III below. As a predicate to addressing those issues, we must

first clarify when a juvenile court has discretion to make an award of custody under

§ 3-819(e), which is the question to which we turn in Part I.




       15
          In her brief, Mother raises two additional, related questions. First, she asks
whether our recent opinion in In re R.S., 470 Md. 380 (2020), compels a juvenile court to
award full custody to a non-custodial parent if the court sustains petition allegations against
only one parent. Mother argues that it does not, and neither the Department nor T.K. take
a contrary position. Instead, they acknowledge that the decision whether to award custody
pursuant to § 3-819(e) is discretionary. Father, on the other hand, argues that the “non-
offending [parent] is entitled to custody of the child” in the absence of a finding that the
other parent is unable or unwilling to provide appropriate care. For reasons explained at
length below in addressing the other issues Mother raises, § 3-819(e) does not compel a
juvenile court to award custody merely because the statutory prerequisites are satisfied. To
the contrary, § 3-819(e) provides a juvenile court with discretion to award custody, which
must be exercised in accord with the best interest of the child. R.S. is not to the contrary.
       Second, Mother asks whether the evidence before the juvenile court was sufficient
to sustain the court’s award of custody. Because we conclude that the juvenile court erred
in declining to hear additional evidence, we will not separately address that question.
                                              14
                                               I.

       Parents have a constitutionally protected right to raise their children as they choose,

free from excessive intrusion by the State, a liberty interest long recognized by the United

States Supreme Court. See, e.g., Troxel v. Granville, 530 U.S. 57, 65 (2000); Santosky v.

Kramer, 455 U.S. 745, 758-59 (1982); Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 27

(1981); Skinner v. Oklahoma, 316 U.S. 535, 541 (1942). “Maryland has consistently

echoed the Supreme Court, declaring a parent’s liberty interest in raising a child a

fundamental one that cannot be taken away unless clearly justified.” In re Yve S., 373 Md.

at 566. A CINA proceeding provides a mechanism to determine whether government

intrusion in a parent’s relationship with a child is clearly justified. “[A]dhering to statutory

requirements, both procedural and substantive, is critical when the safety of the child and

the fundamental rights of parents are at issue.” In re M.H., 252 Md. App. 29, 44 (2021).

       By its express terms, § 3-819(e) includes two prerequisites to a juvenile court’s

discretionary authority to “award custody to the other parent.” First, “the allegations in the

petition [must be] sustained against only one parent of a child[.]” Id. Second, there must

be “another parent available who is able and willing to care for the child.” Id. If both

prerequisites are met, the juvenile court: (1) may not adjudicate the child in need of

assistance; and (2) must dismiss the case; but (3) before doing so, “may award custody to

the other parent.” Id. In this Part, we will explore the two prerequisites to the juvenile

court’s authority to exercise discretion under § 3-819(e).




                                              15
                                             A.

       The first prerequisite to a court’s authority to award custody pursuant to § 3-819(e)

is that the court must have sustained the allegations in the petition against only one parent.

That, however, begs the questions of which “allegations in the petition” must be sustained

and what it means to sustain them “against” a parent. Answering those questions requires

resort to our standard rules of statutory interpretation. “As in any question of statutory

interpretation, the goal is to discern and implement the intent of the Legislature.” In re

O.P., 470 Md. 225, 255 (2020). In doing so, we begin “with the text of the particular

provision within the context of the statutory scheme of which it is part.” Id. Review of the

legislative history, as well as prior caselaw concerning the provision or similar provisions,

may provide guidance and “help confirm conclusions drawn from the text or resolve its

ambiguities.” Id. “Finally, consideration of the consequences of alternative interpretations

of the statute grounds the analysis.” Id.

       The plain text of § 3-819(e) does not identify which “allegations in the petition”

must be sustained or what it means to say they are sustained “against” just one parent.

Here, the single allegation made in the amended petition as to Father—that he lived in

Stone Mountain, Georgia—was sustained. By contrast, only some of the allegations in the

amended petition against Mother were sustained, as a result of the parties’ negotiated

stipulation. How are we to measure whether enough of “the allegations in the petition”

were sustained “against” either parent for purposes of invoking § 3-819(e)?

       To obtain a more fulsome understanding of the legislative intent, we consider the

role of the CINA petition in the broader statutory scheme. See State v. Bey, 452 Md. 255,

                                             16
266 (2017) (“We, however, do not read statutory language in a vacuum, nor do we confine

strictly our interpretation of a statute’s plain language to the isolated section alone.”).

Pursuant to § 3-811(a)(1) of the Courts and Judicial Proceedings Article, a CINA petition

must “allege that a child is in need of assistance and shall set forth in clear and simple

language the facts supporting that allegation.” Rule 11-205(e) includes a substantially

similar requirement and further requires that a CINA petition include specified information

about the petitioner (here, the Department), the child, and the child’s parents, guardians, or

custodians; the basis for the court’s jurisdiction; the names and addresses of known

witnesses; and whether the child is in shelter care.

       A CINA petition is thus required to include basic factual allegations to support a

petitioner’s claim that the child is in need of assistance. Because a child can be adjudicated

in need of assistance only if (1) the child has been abused or neglected,16 and (2) “[t]he

child’s parents, guardian, or custodian are unable or unwilling to give proper care” to the

child, Cts. & Jud. Proc. § 3-801(f), it necessarily follows that a CINA petition must support

both prongs of the definition, see In re M.H., 252 Md. App. at 42 (observing that “[t]he

facts in the petition must support an allegation that the child” meets both prongs of the

CINA definition). Although the same factual allegations may support both prongs, see In

re Adriana T., 208 Md. App. 545, 570 (2012) (“It has long been established that a parent’s

past conduct is relevant to a consideration of the parent’s future conduct.”), the prongs are


       16
         As reflected in footnote 1, the first requirement can also be satisfied if the child
has a developmental disability or a mental disorder. Cts. & Jud. Proc. § 3-801(f). Because
provisions related to those bases for a CINA adjudication are not at issue in this case, we
do not discuss them here.
                                             17
analytically distinct and must both be addressed. A CINA petition, therefore, must allege

facts that, if sustained, would be sufficient to support a determination that both prongs of

the CINA definition—past abuse or neglect and a present inability or unwillingness to

provide proper care—are satisfied.17

       The allegations in a CINA petition are then tested at the adjudicatory hearing, the

purpose of which is “to determine whether the allegations in the petition, other than the

allegation that the child requires the court’s intervention, are true.” Cts. & Jud. Proc.

§ 3-801(c). Thus, the first prerequisite to the exercise of discretion under § 3-819(e)

requires that, following the adjudicatory hearing, the juvenile court will have sustained

allegations in the petition that are sufficient to support determinations that: (1) the child

has been abused or neglected; and (2) one of the child’s parents is unable or unwilling to

provide proper care for the child.

       Our interpretation is consistent with the broad purpose of the CINA statute, which

“is to ensure that juvenile courts (and local departments of social services) exercise

authority to protect and advance a child’s best interests when court intervention is

required,” In re Najasha B., 409 Md. 20, 33 (2009), as well as with the State’s “parens

patriae ‘interest in caring for those, such as minors, who cannot care for themselves,’” id.

(quoting In re Mark M., 365 Md. 687, 705-06 (2001)), because it provides an avenue for


       17
          For reasons generally set forth in the Court of Special Appeals’ decision in In re
E.R., 239 Md. App. 334, 341 (2018), it will often not be possible for a local department to
set forth specific factual allegations as to the willingness or ability to provide care of a
parent whose existence the department may not even be aware of, or as to whom the
department may have only very limited information, at a time when it is necessary to file a
petition.
                                             18
court action to protect a child who is at risk in the care of one parent, even though the child

does not fully meet the definition of being in need of assistance.

       Our interpretation is also consistent with the legislative history of § 3-819(e), which

was enacted in response to the decision of the Court of Special Appeals in In re Russell G.,

108 Md. App. 366 (1996). There, the juvenile court had determined that a child was in

need of assistance based on sustained allegations that (1) the custodial mother had

repeatedly neglected the child and was unable or unwilling to provide care for the child

due to her alcoholism, and (2) the non-custodial father was unable or unwilling to provide

care for the child due to willful ignorance of the mother’s alcoholism and a lack of legal

custody of the child. Id. at 370-72. The intermediate appellate court took no issue with

the juvenile court’s findings with respect to the mother but concluded that there was no

evidence to support the sustained allegations with respect to the father. Id. at 379-80. As

a result, the court held that the child could not be adjudicated in need of assistance and

there was no basis for the court to exercise continuing jurisdiction over the child. Id. at

380. Russell G. thus identified a loophole in the CINA statute because the juvenile court,

lacking any basis to exercise jurisdiction over the child or order a transfer of custody, was

powerless to protect him even though the child remained at risk in the mother’s care.

       In response to Russell G., the General Assembly enacted what is currently

§ 3-819(e).18 See 2001 Md. Laws, ch. 415 (S.B. 660). The provision was thus intended to



       18
        The provision, which was initially codified as § 3-819(d), was originally proposed
by the Maryland Judicial Conference. See Maryland Judicial Conference, The Foster Care
Court Improvement Project (FCCIP) Implementation Committee, Summary of Senate Bill
                                              19
respond to a situation in which petition allegations sufficient to support both prongs of a

CINA disposition are sustained against only one custodial parent.

                                             B.

       The second prerequisite to a juvenile court’s authority to award custody under

§ 3-819(e) is that “there is another parent available who is able and willing to care for the

child.” Notably, and critically here, there is an important distinction between the absence

of a finding that both parents are unable or unwilling to provide proper care for purposes

of the CINA determination—which would be enough to preclude a determination that a

child is in need of assistance—and the finding required by § 3-819(e). The distinction

arises from the differing allocations of the burdens of proof for those determinations.

       With respect to a CINA determination, a local department may fail to carry its

burden to prove by a preponderance of the evidence that one of a child’s parents is unable

or unwilling to provide proper care for the child in multiple ways, including: (i) the court

may not be convinced by the department’s evidence that the parent is unable or unwilling;

(ii) the court may be convinced that the parent is able and willing by more persuasive

evidence presented by another party; or (iii) as here, the department may opt not to present

any evidence on the subject. In any of those scenarios, the court could not determine the

child to be in need of assistance, but only in scenario (ii) would there be an affirmative

finding that one parent is able and willing to provide proper care.




660 and House Bill 754 (Feb. 14, 2001); see also Senate Judicial Proceedings Committee,
Bill Analysis: Senate Bill 660 at 4 (2001).
                                             20
       By contrast, the second prerequisite for the exercise of discretion under § 3-819(e)

requires a finding that the parent to whom the court is considering awarding custody—the

“other parent,” in the language of the statute—is available, willing, and able to provide

proper care. A finding that the local department failed to carry its burden to prove

otherwise is, for that purpose, insufficient, because it is the proponent of the transfer of

custody who bears the burden of proving that the prerequisites are satisfied. It is, after all,

the proponent of an award of custody who is seeking not just dismissal of the petition, but

the juvenile court’s affirmative adjustment of a private custody arrangement.

       In summary, for a juvenile court to be authorized to award custody to a parent

pursuant to § 3-819(e), the juvenile court must: (1) have sustained allegations in the CINA

petition sufficient to find both that the child has been abused or neglected and that one

parent is unable or unwilling to provide care; and (2) find that the “other parent” is able

and willing to provide care for the child.

                                          II.

       If the two prerequisites to the juvenile court’s exercise of discretion under § 3-819(e)

are satisfied, the court then must decide whether to exercise that discretion. Although

Mother identifies the standard applicable to that exercise of discretion as a matter of first

impression, all parties to this appeal, the juvenile court, and the Court of Special Appeals

agree that the applicable standard is the best interest of the child. We agree as well.

       “[T]he child’s best interest has always been the transcendent standard in adoption,

third-party custody cases, and T[ermination of Parental Rights] proceedings.” In re

Adoption of Ta’Niya C., 417 Md. 90, 112 (2010). “[O]ur case law has been clear and

                                                21
consistent, that, even in contested adoption and TPR cases . . ., the best interest of the child

remains the ultimate governing standard.” In re Adoption of Jayden G., 433 Md. 50, 67-68

(2013) (quoting In re Adoption/Guardianship of Rashawn H., 402 Md. 477, 496 (2007));

In re Ta’Niya C., 417 Md. at 94 (“[T]he paramount consideration identified in the [TPR]

statute . . . is the ‘best interests of the child[.]’”). Similarly, “[t]he broad purpose of the

CINA statute is to ensure that ‘juvenile courts (and local departments of social services)

exercise authority to protect and advance a child’s best interests when court intervention is

required.’” In re M.H., 252 Md. App. at 41-42 (citing In re Najasha B., 409 Md. at 33);

see In re Ashley S., 431 Md. 678, 715 (2013) (“[T]he overarching consideration in

approving a permanency plan is the best interests of the child[.]”). “The courts have said

time and again that the best interest standard is dispositive in custody awards.” In re Yve

S., 373 Md. at 570; see also In re Rashawn H., 402 Md. at 494 (“In [the custody] setting,

the governing standard, here and throughout the country, is and long has been the child’s

best interest.”).

       So too here, the best interest of the child standard is applicable to the juvenile court’s

exercise of discretion under § 3-819(e). Thus, a juvenile court should exercise its discretion

to award custody of a child to the parent who it finds available, willing, and able to provide

care only if it determines that doing so is in the best interest of the child.

                                          III.

       The final legal question raised by Mother’s appeal is when is a parent, whose

custody is in jeopardy due to a request that a juvenile court award custody to the “other

parent” pursuant to § 3-819(e), entitled to a hearing at which that parent can present

                                                 22
evidence. Before the juvenile court, the Department took the position that because it (the

Department) sought to dismiss its CINA petition based on its conclusion that Father was

able and willing to provide proper care for T.K., the court had no choice but to dismiss the

case promptly. As a result, the Department reasoned, any custody determination had to be

made without any further evidentiary proceedings.          That position was based on the

Department’s interpretation of the Court of Special Appeals’ decision in Russell G.

However, in direct response to Russell G., the General Assembly adopted § 3-819(e), which

gives courts the authority in certain cases to make an award of custody to the “other parent”

before giving up jurisdiction over the case. We see nothing in the statute that would

preclude a juvenile court from holding a hearing to determine whether and, if so, how to

exercise that authority. To the contrary, inherent in the grant of authority under § 3-819(e)

is the ability to conduct appropriate proceedings to properly exercise that authority.

       On appeal, the Department now agrees that in most cases a juvenile court should

conduct an evidentiary hearing before making a custody determination pursuant to

§ 3-819(e). As a general matter, we agree. Depending on the case, such a hearing may

address whether the court has authority to award custody pursuant to § 3-819(e)—in other

words, whether the statutory prerequisites are satisfied—and, if so, whether and how it

should exercise that authority.19 Although such a hearing may be unnecessary in some



       19
          It is of course possible that in a § 3-819(e) hearing, the parent against whom the
allegations of the petition were sustained might succeed where the local department had
not, and prove that the “other parent” is, in fact, unable or unwilling to provide care for the
child, based on evidence that was not presented or that could not have been presented at
the adjudicatory hearing. If that is the case, the court may not award custody to the “other
                                              23
(perhaps many) cases in light of evidence already presented at the adjudicatory hearing or

by stipulation of the parties, in other cases additional evidence not yet presented may be

relevant. That is especially true when, as here, little or no evidence was presented at the

adjudicatory hearing about a non-custodial parent who subsequently seeks an award of

custody pursuant to § 3-819(e).

       The Department, Father, and T.K. all take the position that a juvenile court may rely

on proffers from counsel, if not contradicted, both to establish that the “other parent” is

able and willing to care for the child and to serve as the basis for a court’s best interest

determination. They further contend that proffers made in this case by the Department and

Father were sufficient for both purposes. There are two problems with that argument as

applied to this case. The first is that proffers are not evidence and, where the matter is

contested, cannot provide the basis for necessary factual findings. The second problem,

which we discuss in Part IV, is that the proffers at issue here were contradicted.

       A proffer, as used here, refers to an offer of the evidence a witness could provide if

permitted to testify. Proffer, Black’s Law Dictionary 1463 (11th ed. 2019); see also In re

M.H., 252 Md. App. at 54. Proffers are not evidence and “are not a substitute for the

witnesses’ testimony.” Kelly v. State, 392 Md. 511, 532 (2006). In a CINA case, absent a

stipulation as to the relevant facts, a court may not resolve a contested issue of fact in favor

of a party bearing the burden of proof by a preponderance of the evidence based solely on

the proffers of counsel. See In re M.H., 252 Md. App. at 29, 49, 51-54 (holding that


parent” and, because the petition will not yet have been dismissed, should proceed to
disposition to determine whether the child is in need of assistance.
                                              24
findings of fact based solely on proffers of counsel and an unadmitted shelter care report

were necessarily clearly erroneous because neither of those sources constitutes “evidence

to substantiate the allegations in the Petition”). Indeed, the Court of Special Appeals has

held that even in a shelter care hearing, at which the rules of evidence do not apply, see

Md. Rule 11-101(b)(3)(A), where there is a factual dispute, “unless the disputed allegation

is probatively inconsequential to a determination of whether . . . removal from the home is

necessary to provide for the safety and welfare of the child, the court must receive

testimony as to the material, disputed allegations[.]” In re Damien F., 182 Md. App. 546,

584 (2008).

       We hold that when a party asks a juvenile court to make an award of custody under

§ 3-819(e), if requested by the parent who stands to lose custody, a juvenile court must

hold an evidentiary hearing if, after consideration of the evidence already presented or

stipulated at an adjudicatory hearing, there are factual disputes as to any consideration that

is material to (a) whether the parent to whom the court is considering awarding custody is

able and willing to provide proper care for the child, or (b) the juvenile court’s

determination of whether it is in the child’s best interest to leave the current custody

arrangement in place or to award custody (legal, physical, or both) to the parent against

whom allegations were not sustained. However, such a hearing need not look identical to

a best interest custody hearing of the type that would ordinarily occur in a family law case,

nor must an overburdened juvenile court hold an evidentiary hearing when all the evidence

that is relevant and material is already in the record. The sustained findings that the

juvenile court must necessarily already have made in a CINA adjudicatory proceeding to

                                             25
satisfy the first prerequisite to the exercise of discretion under § 3-819(e) will, in many

cases, likely obviate the need to consider evidence relating to many of the factors that

would otherwise be relevant to a custody determination.               As a result, although

consideration of the factors listed in Montgomery County Department of Social Services v.

Sanders, 38 Md. App. 406 (1977), and Taylor v. Taylor, 306 Md. 290 (1986), will often be

helpful to a juvenile court conducting a § 3-819(e) best interest analysis, the juvenile court

should exercise its discretion in determining which factors and what evidence may be

relevant to the best interest determination it must make in each individual case.

                                             IV.

       We now turn to an application of the principles we have set forth to the dispute

before us. We discern no error with respect to the standard the juvenile court applied,

which was the best interest of the child. However, based on the principles set forth above,

the juvenile court erred in concluding that a hearing was not required in two respects. First,

the record before the juvenile court at the time it awarded custody to Father did not contain

any evidence to support the court’s finding on the contested issue of Father’s willingness

and ability to care for T.K. Although the Department proffered that its “due diligence”

caused it to conclude that Father was able and willing to provide care for T.K. and that

Father was a fit and proper parent, neither the Department nor Father sought the admission

of evidence to that effect. The juvenile court thus lacked a factual basis for its finding that

Father was able and willing to provide care for T.K.

       The Department contends that the juvenile court nonetheless did not err in declining

to hold a hearing because Mother had previously stipulated that Father was able and willing

                                              26
to provide care. At the disposition hearing, however, Mother argued repeatedly that the

court should not award custody to Father without affording her the opportunity to present

evidence that, among other things, Father was not able and willing to provide care for T.K.

and that he was not a fit and proper parent.20 The Department’s current argument that

Mother nonetheless stipulated that Father was able and willing to provide care relies on a

single passage in the transcript of the argument in which, after being asked Mother’s

position on whether the Department was permitted to dismiss its petition, Mother’s counsel

stated:

          I understand that the Department has done their investigation and they
          believe that [Father] is a fit and proper parent in accordance with Russell G.

          That primarily [unintelligible] the basis to support the plea finding against
          Mother and they have a parent who is ready, willing, and able. That’s
          basically what Russell G. says. And so those two components were met.

Read in isolation, that passage is at best ambiguous. In the context of Mother’s other

arguments during that hearing, however, it is plain that she was not stipulating that Father


          20
           At oral argument, Mother for the first time argued that she was denied the
opportunity to present evidence that she was able and willing to provide care for T.K.
Although she did not make that argument before the juvenile court, Mother insists that her
intent to present that evidence was implicit based on the witness list she provided before
the disposition hearing. However, Mother argued that she should be permitted to present
evidence of Father’s fitness, not her own. By failing to present that argument to the juvenile
court, Mother waived it. See Md. Rule 8-131(a) (“Ordinarily, the appellate court will not
decide any other issue unless it plainly appears by the record to have been raised in or
decided by the trial court[.]”). We nevertheless observe that unless the nature of the abuse
or neglect proven by the sustained allegations makes it clear that there are no circumstances
in which it would be in the best interest of the child to continue in the custody of the parent
against whom allegations of a CINA petition have been sustained, that parent should
ordinarily be permitted to present new evidence at a § 3-819(e) hearing that is relevant to
the court’s best interest analysis, including evidence concerning that parent’s own fitness
to retain custody.
                                               27
was able and willing to provide care to T.K. It is thus notable that at oral argument, the

Department conceded that if Mother had not stipulated to that finding, the juvenile court

should have held an evidentiary hearing on the issue.

       Second, even if the juvenile court had properly found that Father was able and

willing to provide care for T.K., in this case, a hearing was still required to inform the

court’s best interest analysis in this case. See Sewell v. State, 239 Md. App. 571, 619 (2018)

(“Relevance is a question of law, which [the Court] review[s] de novo.”). When a court

makes a custody determination, it is called upon to make a prediction about the custody

arrangement that is in the child’s best interest. See Domingues v. Johnson, 323 Md. 486,

499 (1991) (explaining that in rendering a custody determination “[t]he fact finder is called

upon to evaluate the child’s life chances in each of the homes competing for custody and

then to predict with whom the child will be better off in the future.” (quoting Sanders, 38

Md. App. at 419)). Section 3-819(e) provides the juvenile court with a binary choice:

(1) close the CINA case without altering the existing custody arrangement; or (2) award

custody to the parent against whom allegations in the CINA petition that are sufficient to

support a CINA determination were not sustained.21 Here, as in many CINA cases, the



       21
         The second option encompasses multiple sub-options, as “custody” is not an all-
or-nothing proposition, with one parent receiving all of it and the other receiving none of
it. Custody is comprised of legal custody, which “‘carries with it the right and obligation
to make long range decisions’ that significantly affect a child’s life,” and physical custody,
which “‘means the right and obligation to provide a home for the child and to make’ daily
decisions as necessary while the child is under that parent’s care and control” and includes
parenting time or visitation. Santo v. Santo, 448 Md. 620, 627 (2016) (quoting Taylor, 306
Md. at 296). A juvenile court’s decision to award custody to the “other parent” thus
necessarily involves determinations with respect to both legal custody (whether sole or
                                             28
existing custody arrangement was not formalized by an order from any court, so both

parents had equal legal custodial rights, but Mother had de facto sole legal and physical

custody of T.K. In deciding whether to exercise its discretion under § 3-819(e), it was thus

incumbent on the court to determine whether T.K.’s best interest lay in maintaining the

current custody arrangement, with either party free to then seek a change to it by filing a

family law action, or in providing additional custodial rights to Father.

       Here, the juvenile court determined that it did not need to consider any additional

evidence to reach a determination as to T.K.’s best interest. In doing so, the court relied

primarily on its findings that Mother had neglected T.K. and that Father was able and

willing to provide care. Although we recognize that there will be cases in which a juvenile

court’s adjudicatory findings might establish that custody with one parent rather than

another is in a child’s best interest without the need to consider any additional evidence,

multiple considerations demonstrate that that is not the case here.

       First, as discussed, the court’s finding that Father was able and willing to provide

proper care for T.K. was not supported by any stipulation or by any evidence in the record.

It could not, therefore, provide an evidentiary basis for determining that T.K. would be

better off in Father’s care than in Mother’s.

       Second, even if Father or the Department had introduced some evidence to support

their conclusion that Father was a fit parent who was able and willing to provide proper

care for T.K., Mother proffered that she was prepared to present evidence to the contrary.


joint, with or without tie-breaking provisions) and physical custody (how divided,
including visitation).
                                                29
Specifically, Mother proffered that she had witnesses available who would testify that

Father was abusive to another child of his and to that child’s mother, that he subsequently

abandoned that other child, and that he had held a flame to T.K.’s arm—at a time when

T.K. could have been no older than three years old—to teach T.K. about fire. Although

T.K.’s counsel interprets Mother’s statements about the last of these allegations differently,

see footnote 14 above, Mother’s proffered evidence collectively raised at least a material

dispute concerning Father’s fitness as a parent and whether T.K. would be better off in

Father’s care than in Mother’s.

       Third, the bare fact that a parent has been indicated for an instance of neglect does

not, by itself, automatically disqualify that parent from maintaining custody. 22 Indeed,

even after a child has been determined to be in need of assistance, a juvenile court has the

discretion to “[n]ot change the child’s custody status[.]”              Cts. & Jud. Proc.

§ 3-819(b)(1)(iii). We do not discount the possibility that the facts surrounding even a

single incident of abuse or neglect could, by themselves, be dispositive of a parent’s ability

to care for a child or fitness for custody. However, it is apparent that the circumstances


       22
          Mother contends that the stipulated facts adopted by the juvenile court identify
only a single incident of neglect, in which she left the children with an individual who had
been drinking alcohol and who subsequently injured Ta.K. Father and the Department
contend that the stipulated facts identify a second instance of neglect, when Mother failed
to obtain professional medical attention for Ta.K. after T.K. hit her with a stair railing pole
and “cut her eye.” However, the stipulation, as negotiated and accepted, does not establish
either that Ta.K.’s cut required professional medical attention or that the failure to seek
such attention put Ta.K. at risk. The stipulation thus does not itself establish neglect
concerning that incident. Regardless, our decision that the juvenile court erred in declining
to hold an evidentiary hearing to consider additional evidence related to the custody
arrangement that would be in T.K.’s best interest would not change if we considered both
incidents to demonstrate neglect.
                                              30
here did not rise to that level. Indeed, there was no request to place T.K. in shelter care,

and Mother maintained custody of him throughout the CINA proceedings, apparently

without incident. Moreover, the Department planned to recommend that T.K. be placed in

Mother’s custody under an order of protective supervision if he had been determined to be

in need of assistance. In these circumstances, in light of the limited stipulations as to

Mother’s conduct, the absence of evidence in the record concerning Father, and Mother’s

proffers regarding evidence she would present, the juvenile court should have held a

hearing to receive additional evidence to inform its analysis concerning the custody

arrangement that was in T.K.’s best interest.

       The Department raises two additional arguments why a best interest hearing was not

required here, even though it now agrees that such a hearing would ordinarily be required

as part of a court’s exercise of its authority pursuant to § 3-819(e). First, the Department

argues that § 9-101(b) of the Family Law Article (2019 Repl.) precluded the juvenile court

from leaving T.K. in Mother’s custody because “there has been no assertion by Mother that

despite [her prior] neglect, there is . . . no likelihood of further abuse and neglect.” Section

9-101 provides that where a court “has reasonable grounds to believe that a child has been

abused or neglected by a party,” “the court shall deny custody or visitation rights to that

party” unless it “specifically finds that there is no likelihood of further child abuse or

neglect by the party.” However, although the juvenile court did not explicitly make such

a finding, it both permitted T.K. to remain in Mother’s custody throughout the CINA

proceedings and awarded Mother “reasonable and liberal visitation” with T.K. in its

custody order. Assuming that § 9-101(b) is applicable to this CINA proceeding, which all

                                              31
the parties do, neither of those decisions would have been consistent with that provision

unless the court had at least implicitly found that there was no likelihood of further neglect

by Mother.23

       Second, the Department argues that the court was not required to hold an evidentiary

hearing because, in light of the sustained findings with respect to Mother’s neglect of T.K.,

she and Father were not on “equal footing [ ] in terms of safety[.]” That, however, does

not differentiate this case from any other in which a juvenile court would be considering

an award of custody pursuant to § 3-819(e), after finding the prerequisites to the exercise

of authority under that provision satisfied. The statute nonetheless provides the court with

discretion whether to make an award of custody, which must be exercised in the best

interest of the child after consideration of evidence that is relevant and material to that

analysis.

       For those reasons, the juvenile court erred in not holding an evidentiary hearing

before awarding Father sole legal and physical custody of T.K. Accordingly, we will

reverse the judgment of the Court of Special Appeals and remand to that court with

instructions to vacate the juvenile court’s order and remand for further proceedings.

Because it is now impossible to recreate the situation that existed at the time the court made

its award of custody to Father without risking substantial additional and potentially

unnecessary upheaval for T.K., pending further proceedings custody should remain with

Father, with reasonable and liberal visitation for Mother. In those further proceedings, the


       23
          We do not suggest that an implicit finding of no likelihood of further neglect is
sufficient to satisfy § 9-101(b).
                                             32
court should hold a hearing to receive evidence concerning the custody arrangement that

is in T.K.’s best interest and then enter an appropriate custody order.24

                                  CONCLUSION

       We hold:

            • Section 3-819(e) grants the juvenile court discretion to award custody
              only if the court, by a preponderance of the evidence: (a) sustains
              allegations in a CINA petition that are sufficient to support a CINA
              disposition against one, but only one, parent; and (b) finds that the
              other parent is able and willing to care for the child;
            • If those prerequisites are established, the best interest of the child
              standard applies to the court’s decision whether to exercise its
              discretion to award custody, and if so, how; and
            • A juvenile court must afford a parent who stands to lose custody if the
              court’s discretion under § 3-819(e) is exercised an opportunity to
              present evidence if, after consideration of the evidence already
              presented or stipulated at the adjudicatory hearing, there are factual
              disputes as to any consideration that is material to (a) whether the
              “other parent” is able and willing to provide proper care or (b) the
              juvenile court’s determination of whether it is in the child’s best
              interest to leave the current custody arrangement in place or to award
              custody (legal, physical, or both) to the parent against whom
              allegations were not sustained.

       Because the juvenile court did not hold a hearing to allow the parties to present

evidence concerning whether Father was able and willing to provide proper care for T.K.




       24
          As discussed above, if the court had held an evidentiary hearing when the issue
was first raised, it should have first determined whether Father was willing and able to
provide proper care for T.K. Only if it had determined that he was should the court have
proceeded to examine whether it was in T.K.’s best interest to award custody to Father.
Cts. & Jud. Proc. § 3-819(e). However, because Father has presumably had custody of
T.K. for the duration of the proceedings on appeal, Mother’s own circumstances might
have changed from those on which the court based its adjudicatory findings, and T.K.’s
best interest is paramount, on remand the juvenile court’s focus should be exclusively on
identifying T.K.’s best interest based on present circumstances.
                                             33
and the custody arrangement that was in T.K.’s best interest before awarding sole legal and

physical custody to Father, the case must be remanded to that court for further proceedings

as described above.



                                                 JUDGMENT OF THE COURT OF
                                                 SPECIAL APPEALS REVERSED;
                                                 CASE REMANDED TO THAT
                                                 COURT TO VACATE THE ORDER
                                                 OF THE CIRCUIT COURT FOR
                                                 HOWARD COUNTY SITTING AS A
                                                 JUVENILE COURT AND REMAND
                                                 FOR FURTHER PROCEEDINGS
                                                 CONSISTENT     WITH     THIS
                                                 OPINION. COSTS TO BE PAID BY
                                                 RESPONDENT HOWARD COUNTY
                                                 DEPARTMENT     OF     SOCIAL
                                                 SERVICES.




                                            34
Circuit Court for Howard County
Case No. C-13-JV-20-000175
Argued: June 2, 2022                  IN THE COURT OF APPEALS

                                            OF MARYLAND

                                                  No. 60

                                          September Term, 2021

                                  __________________________________

                                              IN RE: T.K.
                                  __________________________________

                                       Fader, C.J.,
                                       Watts,
                                       Hotten,
                                       Booth,
                                       Biran,
                                       Gould,
                                       Eaves,

                                                  JJ.
                                  __________________________________

                                      Dissenting Opinion by Hotten, J.
                                  __________________________________

                                       Filed: July 28, 2022
       Respectfully, I dissent. The best interest of the child is the paramount consideration

in juvenile proceedings. We entrust juvenile courts with making this determination

because they are “in the unique position to marshal the applicable facts, assess the

situation, and determine the correct means of fulfilling a child’s best interests.” In re Mark

M., 365 Md. 687, 707, 782 A.2d 332, 343–44 (2001) (emphasis added). Juvenile courts

possess wide discretion in determining the welfare of children and are not bound to any

particular list of exhaustive factors. Accordingly, the juvenile court is “not required to

recite the magic words of a legal test[] . . . as an adherence to form over substance, [which

would] not cause the Genie to appear[,]” and particular words are “neither required nor

desired if actual consideration of the necessary legal considerations are apparent in the

record.” In re Adoption/Guardianship of Darjal C., 191 Md. App. 505, 532, 992 A.2d 503,

519 (2010) (quoting S. Easton Neighborhood Ass’n, Inc. v. Town of Easton, 387 Md. 468,

495, 876 A.2d 58, 74–75 (2005)).

       In the case at bar, the record demonstrates that the juvenile court considered the best

interests of T.K. by awarding custody to the father. The mother stipulated to allegations

of neglect, and the Howard County Department of Social Services (“the Department)

established that the father was willing and able to assume custody of T.K. Given the unique

position of the juvenile court to marshal the applicable facts, assess the situation, and

determine the best interests of T.K., it would be detrimental to the welfare of T.K. to require

subsequent proceedings to further establish what is already manifest in the record. I would

hold that the juvenile court did not abuse its discretion by awarding custody of T.K. to the

father, and I would affirm the Court of Special Appeals.
The best interest of the child was served by awarding custody to the father.

       The purpose of a CINA proceeding is to secure the best interests of the child. In re

Najasha B., 409 Md. 20, 33, 972 A.2d 845, 852 (2009) (“The broad policy of the CINA

Subtitle is to ensure that juvenile courts (and local departments of social services) exercise

authority to protect and advance a child’s best interests when court intervention is

required.”). “[T]he child’s welfare is a consideration that is of transcendent importance

when the child might . . . be in jeopardy.” Id., 972 A.2d at 852 (citation omitted).

       The CINA statute also obligates the juvenile court to consider the preservation of

the family unit and the fundamental right of parents to have custody and care of their child

when conducting a best-interest-of-the-child analysis. Md. Code Ann., Courts and Judicial

Proceedings (“Cts. & Jud. Proc.”) § 3-802(a)(3); In re Billy W., 386 Md. 675, 683–84, 874

A.2d 423, 428 (2005). In the CINA context, there is a strong presumption that the best

interest of the child is served by placing the child with a parent. In re Yve S., 373 Md. 551,

572, 819 A.2d 1030, 1043 (2003); In re Billy W., 386 Md. at 685, 874 A.2d at 429 (“[T]he

General Assembly has enacted a comprehensive statutory scheme to ascertain whether a

child is in need of assistance due to his or her parents’ inability or unwillingness to care for

him or her. Pursuant to the statute, when the local department of social services receives

reports of abuse or neglect, it is required to . . . render appropriate services in the best

interests of the child, including reunifying the child with a parent . . . .”) (emphasis added).

       The CINA statute at issue, Cts. & Jud. Proc. § 3-819(e), incorporates the strong

presumption that the best interest of a child is served by placing a child with a parent. The



                                               2
provision affords juvenile courts the discretion to award custody to one parent when

allegations of abuse or neglect are sustained against another:

       If the allegations in the petition are sustained against only one parent of a
       child, and there is another parent available who is able and willing to care
       for the child, the court may not find that the child is a child in need of
       assistance, but, before dismissing the case, the court may award custody to
       the other parent.

Cts. & Jud. Proc. § 3-819(e). (Emphasis added).

       Cts. & Jud. Proc. § 3-819(e) permits the juvenile court to promote the best interests

of the child by transferring custody to another available parent as long as two necessary

conditions are satisfied. First, an allegation of abuse or neglect has been sustained against

one parent. Second, there must be another parent who has demonstrated the willingness

and ability to care for the child.

       When these two conditions are satisfied, the statute does not obligate the juvenile

court to award custody. There may be circumstances in which the juvenile court is not

satisfied with the apparent fitness of the other parent and concludes that a more in-depth

best-interest-of-the-child hearing is required. This was not one of those cases.

       The Department investigated and was satisfied by the fitness of the father and his

capacity to care for T.K. In light of the challenges posed by the COVID pandemic, the

Department performed child-protective services clearances of the Father, verified the

employment of the Father, searched Georgia court databases, and conducted a video tour

of the Father’s home and T.K.’s room. The Department presented these findings to the

juvenile court. The juvenile court determined, based on the facts presented, that the father

was able and willing to care for the child. It would have been unnecessary to conduct a

                                             3
further best-interest-of-the-child analysis when (1) there is a strong presumption that it

would be in the best interest of T.K. for the father to have custody, (2) there was nothing

presented to the juvenile court that rebutted this strong presumption or the willingness or

ability of the father to care for T.K, (3) the fundamental interest of a parent in raising a

child would be preserved, (4) and T.K. would be transferred from a home where he suffered

neglect to the home of his father.1 See Cts. & Jud. Proc. § 3-802(a) (“The purposes of this

subtitle are . . . [t]o conserve and strengthen the child’s family ties and to separate a child

from the child’s parents only when necessary for the child’s welfare[.]”).

The juvenile court did not abuse its discretion by awarding custody to the father.

       This Court must review the custody decision of a juvenile court under an abuse of

discretion standard of review. In re R.S., 470 Md. 380, 398, 235 A.3d 914, 924 (2020).

“[W]e recognize that [these q]uestions . . . are much better decided by the [juvenile courts]

than by appellate courts, and the decisions of such [courts] should only be disturbed where

it is apparent that some serious error or abuse of discretion or autocratic action has

occurred.” Id., 235 A.3d at 924 (internal quotation marks and citation omitted). “A

reviewing court will not disturb findings that fit squarely within the discretion of the

[juvenile] court, unless the decision under review is ‘well removed from any center mark

imagined by the reviewing court and beyond the fringe of what the court deems minimally

acceptable.’” Id., 235 A.3d at 924–25 (citations omitted).


       1
           The juvenile court also found that there was a preexisting relationship between
T.K. and the father: “I do recognize . . . that the father is not a stranger to this child . . .
because the father was there for the first couple years of this child’s life. And this child is
. . . four years old at this point. So he’s not a stranger[.]”
                                               4
       The decision of the juvenile court to award custody did not constitute a serious error

that warranted intervention from this Court.        By requiring further proceedings, we

potentially uproot and unsettle T.K. who is already living with the father. Another

proceeding will not likely affect the ultimate outcome—the award of custody to the

father—but cause unnecessary strain to T.K. and expense to all parties involved. The

burden of further proceedings undoubtedly factored into the calculus of the juvenile court

when it awarded custody to the father pursuant to Cts. & Jud. Proc. § 3-819(e). The General

Assembly also undoubtedly weighed these same costs and benefits by enacting a provision

that gives the juvenile court the discretion to award custody to a willing and able parent

following a sustained allegation of abuse or neglect against another parent.

       I am unpersuaded that the interests of justice would be better served by another

hearing to permit the mother another opportunity to submit evidence of the father’s alleged

lack of fitness. The mother was already given such an opportunity during the adjudicatory

hearing. The mother submitted no evidence that would impugn the willingness and ability

of the father to care for T.K, rather the mother only stipulated to her own record of neglect.

This Court employs the deferential abuse-of-discretion standard of review to avoid second-

guessing the juvenile court. There is nothing in the record that demonstrates the juvenile

court erred in rendering its decision or suggests the result will be different on remand.

       I would affirm the Court of Special Appeals and hold that the juvenile court did not

abuse its discretion in awarding custody of T.K. to the father. For these reasons, I

respectfully dissent.



                                              5